EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 05/10/10 Investors:Mary Kay Shaw, 630-623-7559 Media:Lizzie Roscoe, 630-623-3499 McDONALD’S GLOBAL COMPARABLE SALES RISE 4.9% IN APRIL OAK BROOK, IL – McDonald’s Corporation today announced global comparable sales growth of 4.9% in April.Performance by segment was as follows: · U.S.up 3.8% · Europe up 5.3% · Asia/Pacific, Middle East and Africaup 3.9% "McDonald’s continues to connect with customers through our outstanding menu variety and compelling value, unbeatable convenience and contemporary restaurants," said McDonald's Chief Executive Officer Jim Skinner. "These competitive advantages have powered our ongoing momentum and delivered another month of strong sales performance." U.S. comparable sales rose 3.8% in April as McDonald’s remains a relevant and affordable choice for consumers. Top contributors to April’s results were beverages, including new McCafé offerings like Frappés, core products like Chicken McNuggets, and an all-day, everyday value message that starts with the Dollar Menu at breakfast.
